          Case 1:21-cv-01170-CFL Document 9 Filed 05/03/21 Page 1 of 1




             In the United States Court of Federal Claims
                                          No. 21-1170

                                      (Filed: May 3, 2021)

                                              )
 JAMES LEE ANTHONY.                           )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )
                                              )
 UNITED STATES,                               )
                                              )
                Defendant,                    )

                                              )

                                            ORDER

       Pending before the court is plaintiff’s application to proceed in forma pauperis. See ECF
No. 8. Plaintiff, who filed this complaint on April 6, 2021, is currently incarcerated in Florida.
On April 15, 2021, the court issued an order stating that plaintiff is barred by the 28 U.S.C. §
1915(g) three-strikes rule from proceeding in forma pauperis and ordered plaintiff to pay the
$402 filing fee by April 30, 2021.

        Accordingly, plaintiff’s application to proceed in forma pauperis is DENIED. Because
plaintiff has failed to pay the $402 filing fee by April 30, 2021, plaintiff’s claim is DISMISSED
for failure to prosecute.

       The clerk shall enter judgment in accord with this disposition.

       No costs.

       It is so ORDERED.

                                                     s/ Charles F. Lettow
                                                     Charles F. Lettow
                                                     Senior Judge
